Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 12, 2018

The Court of Appeals hereby passes the following order:

A19D0064. THOMAS LARRY PYBURN v. THE STATE.

      Thomas Pyburn was convicted of incest and sentenced to 20 years’
imprisonment. We affirmed his conviction on direct appeal. Pyburn v. State, 301 Ga.
App. 372 (687 SE2d 909) (2009). Pyburn has filed several appeals in this Court.1
Most recently, the trial court entered an order denying Pyburn’s pro se motion to set
aside judgment. Pyburn filed the instant application to challenge the trial court’s
order. However, we lack jurisdiction.
      The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case.” Roberts v.
State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Because Pyburn is not authorized
to collaterally attack his conviction in this manner, his application is subject to
dismissal. See id.; see also Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)


      1
         We transferred to the Supreme Court Case No. A15A2341 (appeal from the
trial court’s denial of his application for out-of-time review by the Sentence Review
Panel) and Case No. A15A2342 (appeal from the denial of his petition for mandamus)
decided August 26, 2015). In a single order, the Supreme Court dismissed Pyburn’s
appeal from the denial of mandamus relief and transferred Case No. A15A2341 back
to this Court, which we dismissed on December 16, 2015. See Case Nos. S16A0187,
S16A0188 (November 2, 2015). In 2016, we dismissed Pyburn’s appeal from the
denial of his extraordinary motion for new trial. See Case No. A16A1661 (dismissed
June 8, 2016). Most recently in Case No. A18A2021 (dismissed July 19, 2018), we
dismissed Pyburn’s appeal from the denial of his mandamus petition seeking to
challenge his incest conviction.
(2009) (overruling Chester v. State, 284 Ga. 162, 162-163 (2) (664 SE2d 220)
(2008)); Matherlee v. State, 303 Ga. App. 765 (694 SE2d 665) (2010).
      In Pyburn’s application, he also appears to argue that he is seeking to set aside
the order denying his extraordinary motion for new trial, dated March 23, 2016.
However, this Court dismissed Pyburn’s appeal from that order in Case No.
A16A1661, and Pyburn is not entitled to further review of the order. See Potter-
Miller v. Reed, 302 Ga. App. 199 (2) (690 SE2d 215) (2010) (“The effect of the
dismissal of the first appeal from an appealable judgment was to affirm the judgment
of the trial court there excepted to and the trial court was without authority to vacate
or alter such prior judgment which was res judicata between the parties.”).
      For the reasons stated above, Pyburn’s application is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/12/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.